The order to show cause, improperly granted by the county judge, is vacated, and motion denied, without costs, on the ground that there is no substantial evidence of threat of criminal prosecution, and that if there were, there is no jurisdiction in this court to stay such prosecution as an incident of this appeal. As there has been no unwarranted delay by the State Industrial Board in making findings no reason appears why if the parties co-operate the appeal may not be heard at the November compensation term. Present — Hinman, Acting P. J., Davis, Whitmyer, Hill and Hasbrouek, JJ.